10

lj

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

FRANK J. RAGEN Calif. Bar No. 54378

DINA L. SANTOS (local counsel) Calif. Bar No. 204200
105 West “F” Street, Suite 215

San Diego, California 92101

Telephone No. (619) 231-4330

Facsimile No. (619) 239-0056

Email: fjragen@aol.com

Attorneys for Defendant
ALVARO RIOS-MADRID

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No.: 2:12-CR-0439-JAM-1
Plaintiff,
ORDER TO UNSEAL
VS. SENTENCING HEARING
TRANSCRIPT TO DEFENSE
ALVARO RIOS-MADRID, COUNSEL AND AUSA
Defendant.

 

 

 

 

Pursuant to the Motion to Unseal Sentencing Hearing Transcript by defense
counsel, IT IS FOUND AND ORDERED that the Transcript of the Sentencing
Hearing on February 4, 2020, be unsealed only to defense counsel, Frank J. Ragen
and the Assistant United States Attorney.

Dated: fit e220 A: “a Ferd,

HONORABLE JOHN A. MENDEZ
United States District Court Judge

 
